DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/22/2022.  These drawings are acceptable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Damon Kali on 03/21/2022.
The application has been amended as follows: 
Claim 1, line 3, the word “(defining” has been changed to – defining --.
Claim 12:
on p. 8 line 14, the words “the one or more annular grooves” has been changed to  -- the two proximately located annular grooves --; and
on p. 8 line 14-15, “ the plurality of detents, both the annular groove and the plurality of detents” has been changed to “the plurality of detents and the single annular groove --.
Claim 13,  line 3, “one of the annular grooves” has been changed to -- one of the two proximately located annular grooves --.
REASONS FOR ALLOWANCE
Claims 1-4, 6-9, and 11-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Miyakawa (US 4,577,875) as described in the Office Action mailed 12/22/2021. However, Miyakawa does not disclose:
“the coupler engagement portion (24) comprising one of: 
two proximately located annular grooves positioned along the fourth cylindrical surface, wherein the two proximately located annular grooves are configured to separately engage with the plurality of ball stops, or 
a plurality of detents positioned equidistantly along a circumference of the fourth cylindrical surface, wherein the plurality of detents are proximately located with a single annular groove wherein the plurality of detents and the single annular groove are configured to separately engage with the plurality of ball stops” as required in each of the independent claims 1, 7, and 12.
It would not have been obvious to modify the tool adapter of Miyakawa to have the missing features. Other prior art of record, alone or in combination, also does not teach every limitation of either one of the independent claims.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Examiner, Art Unit 3722